DICE, Commissioner.
Upon a plea of guilty before the court without a jury, appellant was convicted of the offense of driving while intoxicated and his punishment assessed at 3 days in jail and a fine of $50.
No statement of facts of any evidence adduced upon the trial accompanies the record.
Appellant predicates his appeal upon the sole contention that there is a fatal variance between the complaint and information because in the complaint appellant’s name is alleged to be “William F. Burke” and in the information the name is alleged to be “William G. Burke”.
The contention is without merit as a middle initial may be rejected as surplusage. 1 Branch’s Ann.P.C., 2nd ed., page 469, sec. 482; Hill v. State, 103 Tex.Cr.R. 580, 281 S.W. 1071; and Lott v. State, 164 Tex.Cr.R. 395, 299 S.W.2d 145.
The judgment is affirmed.
Opinion approved by the Court.